Citation Nr: 0735315	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach condition, 
including as secondary to service-connected residuals of 
bilateral inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran was scheduled for a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing) 
on December 6, 2006; however, since the veteran did not 
report to the scheduled hearing, the request is considered 
withdrawn.  38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim.  According 
to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. §5103A(d)(2), 38 C.F.R. 
§3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, the veteran's representative in the October 
2007 brief specifically requested a VA compensation and 
pension examination for the veteran's claimed stomach 
disorder, asserting that the VA examination of 2004 did not 
address the issue of whether it was as likely as not that the 
veteran's long term use of Motrin, for the pain resulting 
from residuals of bilateral inguinal hernia repair "either 
caused or materially contributed to his diagnosed reflux."  

As to competent evidence of a current disability, VA 
treatment records of December 2003 indicate the veteran was 
treated for dyspepsia with frequent pyrosis.  The veteran 
also reported symptoms of extreme digestive problems causing 
him to take antacids and stomach medications for more than 30 
years.

In this case, the second requirement for evidence 
establishing that an event, injury or disease occurred in 
service, is fulfilled as the veteran is claiming that his 
stomach disorder was caused by the pain medications he took 
for residuals of bilateral inguinal hernia repair, and 
therefore is secondary to his already service-connected 
residuals of bilateral inguinal hernia repair.

However, the Board finds there is insufficient competent 
medical evidence on file to make a decision on the issue of 
service connection including as secondary to bilateral 
inguinal hernia repair.  Although the veteran was afforded a 
VA medical examination in August 2004, the examiner only 
found that the veteran used Darvocet for bowel movement pain 
control related to residuals of bilateral inguinal hernia 
repair.  The examiner did not include a medical nexus opinion 
as to whether the veteran's use of pain medication caused or 
aggravated a stomach disorder that was secondary to residuals 
of bilateral inguinal hernia repair, and there is otherwise 
no competent medical opinion evidence of record on the 
question of nexus of the stomach disability and the residuals 
of bilateral inguinal hernia repair.  

Therefore, the Board concludes that the duty to assist the 
veteran has not been fulfilled in obtaining a medical 
examination regarding his claimed stomach disorder as 
secondary to residuals of bilateral inguinal hernia repair.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed stomach 
disorder.  The examiner should be 
provided the full and accurate relevant 
history of the appellant's stomach 
disorder that includes a diagnosis of 
dyspepsia with frequent pyrosis, all 
medications the veteran takes, including 
for pain for various diagnoses, and 
service-connected residuals of bilateral 
inguinal hernia repair; service records 
from December 1962 through December 1966; 
VA treatment records and the claims file.  
All indicated tests and studies should be 
undertaken.  

For any diagnosed current stomach 
disorder, the examiner should offer an 
opinion as to whether the current stomach 
disorder is at least as likely as not (50 
percent or greater probability) related 
to (caused or aggravated by) the 
veteran's service-connected residuals of 
bilateral inguinal hernia repair or 
related in any way to active military 
service.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for a 
stomach disorder, to include as secondary 
to the veteran's service-connected 
residuals of bilateral inguinal hernia 
repair.  If service connection is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


